518 Pa. 59 (1988)
540 A.2d 267
George FUHRMAN
v.
WORKMEN'S COMPENSATION APPEAL BOARD (CLEMENS SUPERMARKET).
Appeal of CLEMENS SUPERMARKET.
Supreme Court of Pennsylvania.
Argued April 12, 1988.
Decided April 26, 1988.
John R. Lenahan, Jr., Kathleen A. Lenahan, Scranton, for appellant.
Mark B. Segal, Philadelphia, Jerome H. Gerber, Irwin W. Aronson, James A. Diamond, Harrisburg, for amicus  AFL-CIO.
Prior report: 100 Pa.Cmwlth. 577, 515 A.2d 331.


*60 ORDER
PER CURIAM:
Appeal dismissed as having been improvidently granted.